Title: From Thomas Jefferson to Arthur S. Brockenbrough, 29 April 1823
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monto
Apr. 29. 23.
After opening 3. of my boxes of ornaments I found the one containing the missing ox-skulls Etc for pavilions 2. & 5. and I now send the box. it was marked by mistake T.I. No 1. as we retained from mr Coffee the cost of it until it could be found, it will now be proper to remit him the money withe the short payment also of your former remittance. the statement I think is thus.Lead, packing boxes etc74.12ornaments accdg to prices pd of   rumt 382.39456.51retained for the articles missing41.86414.65your late remittance–390.14due to mr Coffee24.51add the money retained41.86sum now to be remitted66.37which to end the matter & his complaints had better be remitted promptly and by a bank draught or some other payable on N. Y. friendly & respectful salutnsTh: J.